An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA
I
I CITIBANK, NA, AS TRUSTEE FOR N0. 65426

‘ BEAR STEARNS ALTA. TRUST,
MORTGAGE PASSETHROUGH

 

CERTIFICATES‘SEEIES 2005-4, F a L E 
Appellant,
VS“ JAN 2 3 El?)
DAVID 8:; EILEEN FREEMAN, W K MCMAN
MB. CLEETEAdlitSélPéE MT: mum
_ﬁ m” av

DEPUT CLERK ;

ORDER 1313M} SSI NG APPEAL

 

Cause appearing, appellant’s motiun for a voluntary dismissal
of this appeal is granted. This appeal is diamissed. NRAP 4200).
It is so ORDERED.

CLERK OF THE SUPREME COURT

TRACIE Kl HEW
BY: W

cc: Hon. Kathleen E. Delaney, District Judge
Wright, Finlay & Zak, LLPI'Las Vegas
Hefner Law
Eighth District Court Clerk

 

SUPREME CGUHT
OF
NEVADA

CLERK‘S ORDER
{01-1947    a